Citation Nr: 0026908	
Decision Date: 10/10/00    Archive Date: 10/19/00

DOCKET NO.  99-12 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral knee 
disability.  

2. Entitlement to a compensable evaluation for a right foot 
disability.

3. Entitlement to a compensable evaluation for bilateral 
pterygium.

4. Entitlement to a compensable evaluation pursuant to the 
provisions of 38 C.F.R. § 3.324 (1999).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from February 1943 to 
October 1945.

By rating action in May 1984, the Regional Office (RO) denied 
the veteran's claim for service connection for a left knee 
disability.  It is not clear whether the veteran was informed 
of this determination.  Service connection for a disability 
of each knee was denied by the RO in a September 1988 rating 
decision.  By letter September 1988, the RO advised the 
veteran of this decision and of his right to appeal.  A 
timely appeal was not received.  A December 1992 rating 
action again denied service connection for a right knee 
disability, concluding that the evidence submitted by the 
veteran was not new and material.  In a rating decision dated 
March 1995, the RO found that the additional evidence was not 
new and material, and the claim for service connection for a 
right knee disability remained denied.  In addition, the RO 
noted that there was no etiological relationship between the 
veteran's service-connected right foot disability and any 
current right knee disability.  The veteran was notified of 
this determination and of his right to appeal by a letter 
dated later in March 1995, but a timely appeal was not filed.

Recently, the veteran has submitted additional evidence, 
seeking to reopen his claim for service connection for a 
bilateral knee disability.  By rating action in September 
1998, the RO held that the evidence submitted by the veteran 
was not new and material, and his claim for service 
connection for disabilities of each knee remained denied.  In 
addition, the RO granted service connection for bilateral 
pterygium, and assigned a noncompensable evaluation.  
Finally, the RO denied the veteran's claims for an increased 
rating for his service-connected right foot disability and 
the claim for a compensable evaluation pursuant to the 
provisions of 38 C.F.R. § 3.324.  

The issues of entitlement to an increased rating for 
bilateral pterygium and for a compensable evaluation under 
the provisions of 38 C.F.R. § 3.324 will be considered in the 
Remand section below.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


FINDINGS OF FACT

1. By decision in September 1988, the RO denied service 
connection for a left knee disability.

2. The veteran was informed of this decision and of his right 
to appeal, but a timely appeal was not received.  

3. The evidence added to the record since the September 1988 
rating action is cumulative and does not bear directly and 
substantially upon the subject matter of whether the veteran 
currently has a left knee disability that is related to 
service and, when considered alone or together with all of 
the evidence, both old and new, it has no significant effect 
upon the facts previously considered.

4. By decision in March 1995, the RO denied service 
connection for a right knee disability.

5. The veteran was informed of this decision and of his right 
to appeal, but a timely appeal was not received.  

6. The evidence added to the record since the March 1995 
rating action is cumulative and does not bear directly and 
substantially upon the subject matter of whether the veteran 
currently has a right knee disability that is related to 
service or to a service-connected disability and, when 
considered alone or together with all of the evidence, both 
old and new, it has no significant effect upon the facts 
previously considered.

7. With respect to the claim for an increased rating for a 
right foot disability pterygium, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained by the RO.

8. No abnormal findings pertaining to the right foot were 
documented on recent VA examination.


CONCLUSIONS OF LAW

1. The evidence received since the RO denied service 
connection for a left knee disability in September 1988, 
which is final, is not new and material, and the claim for 
this benefit is not reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.302 (1999). 

2. The evidence received since the RO denied service 
connection for a right knee disability in March 1995, which 
is final, is not new and material, and the claim for this 
benefit is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.302 (1999). 

3. A compensable rating for a right foot disability is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.31, 4.71a, Diagnostic Code 5284 (1999).








REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Whether New and Material Evidence Has Been 
Submitted to Reopen a Claim of Entitlement to 
Service Connection for a Bilateral Knee Disability 

The Court has held that the Department of Veterans Affairs 
(VA) is required to review for its newness and materiality 
only the evidence submitted by a claimant since the last 
final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and 
readjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  In the present appeal, the last final 
disallowance of the claim for service connection for a left 
knee disability is the September 1988 RO decision, and the 
last final disallowance of the claim for service connection 
for a right knee disability is the March 1995 RO decision.  
38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.1100 (1999).  
Therefore, the Board must review, in light of the applicable 
law, regulations, and the Court cases regarding finality, the 
additional evidence submitted since these determinations.  In 
order to do so, the Board will separately describe the 
evidence that was of record at those times, and the evidence 
presented since those decisions.  The prior evidence of 
record is vitally important in determining newness and 
materiality for the purposes of deciding whether to reopen a 
claim.  Id.

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that "[i]f 
new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [Board] 
shall reopen the claim and review the former disposition of 
the claim."  Therefore, once an RO decision becomes final 
under section 7105(c), absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was recently announced 
by the Court.  Elkins v. West, 12 Vet. App. 209 (1999).  
Under the Elkins test, the Board must first determine whether 
the veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a).  Third, 
if the claim is well grounded, the Board may then proceed to 
evaluate the merits of the claim but only after ensuring the 
VA's duty to assist under 38 U.S.C.A. § 5107(b) (West 1991) 
has been fulfilled.  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998), the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim. 

In Evans, 9 Vet. App. 273, 284, the Court indicated that the 
newly presented evidence need not be probative of all the 
elements required to award the claim, but need only tend to 
prove each element that was a specified basis for the last 
disallowance.  See also Hickson v. West, 12 Vet. App. 247, 
251 (1999). 

The "old" evidence

The service medical records disclose that the veteran 
complained of right knee pain in May 1945.  He stated that he 
twisted his left knee about one year earlier, and that he had 
had heat treatment since.  He reported occasional swelling.  
He noted that the pain occurred when he had to stand on his 
knee.  The veteran related that the knee occasionally locked 
and that he could not straighten it after sitting for a time.  
An examination revealed tenderness over the head of the 
fibula.  There were no other abnormal physical findings about 
the knee.  An X-ray of the left knee revealed no evidence of 
bone or joint pathology.  There was no diagnosis pertaining 
to either knee.  The extremities were evaluated as normal on 
the separation examination in October 1945.

In a statement dated January 1977, a private physician 
related that he had seen the veteran earlier that month for 
complaints of pain and occasional swelling in the right knee.  
It was noted that the veteran had sustained an injury to the 
right knee at work in November 1976.  The veteran also 
described another injury to the right knee about one month 
prior to the November 1976 incident.  He denied any previous 
difficulty with the right knee, and indicated that he had a 
service-connected injury of his left knee in service.  
Following an examination, the diagnostic impression was 
possible internal derangement of the right knee.  

Additional private medical records show that the veteran 
underwent an arthrogram of the right knee in January 1977 and 
it revealed severe degenerative arthritis.  A medial 
meniscectomy of the right knee for a torn medial meniscus was 
performed in February 1977.  

A private physician noted in a July 1977 statement that the 
veteran injured his left knee in service and that he still 
had difficulty with that knee.  Following an examination, the 
physician stated that, based on the history, the veteran was 
injured at work in August 1976 and suffered a re-injury in 
November 1976.  

The September 1988 RO decision 

Based on the evidence summarized above, the RO, by rating 
action in September 1988, denied service connection for 
disabilities of each knee.

The additional evidence 

VA outpatient treatment records show that the veteran was 
seen in April 1992 for complaints involving the right knee.  

Private medical records disclose that the veteran was treated 
for knee complaints in April 1992.  X-rays revealed 
degenerative joint disease in each knee.

VA outpatient treatment records reveal that the veteran was 
seen in December 1993.  The assessment was arthritis of the 
right knee due to previous injury in WW II.  He reported a 
history of right knee pain and occasional swelling for forty 
years when he was seen in April 1994.

The veteran was admitted to a VA hospital in November 1994 
and a long history of right knee pain was noted.  A right 
total knee arthroplasty was performed.

The RO decision of March 1995

By rating action in March 1995, the RO held that the evidence 
submitted by the veteran was not new and material, and his 
claim for service connection for a right knee disability 
remained denied.  It was also noted that there was evidence 
of a causal relationship between the veteran's service-
connected right foot disability and a right knee disability.

The additional evidence 

The veteran was afforded a VA examination in August 1998.  He 
stated that a few years after he was discharged from service, 
he began to have bilateral knee pain.  Following an 
examination, the diagnosis was bilateral knee arthritis.  The 
examiner commented that there was no medical justification to 
connect a foot sprain that lasted a month fifty years earlier 
with bilateral arthritis of the knees.  

Private medical records reveal that the veteran was seen in 
September 1999 for right knee complaints.  

The veteran has been granted service connection for bilateral 
pterygium and residuals of a right foot injury.  

Analysis 

Service connection may be granted for disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. 
§ 1110 (West 1991).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestations of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of  arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1999).

Where a veteran served 90 days or more during a period of war 
and arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).

The evidence submitted since the September 1988 and March 
1995 rating actions consists of private and VA medical 
records as well as the veteran's testimony at a 
videoconference hearing before the undersigned.  This 
evidence merely reflects treatment many years after service 
for the knees.  In addition, the Board points out that the 
physician, following the VA examination in August 1998, 
specifically opined that there was no etiological 
relationship between the veteran's service-connected right 
foot disability and any right knee disability.  Therefore, 
since the evidence that was before the RO in 1988 and 1995 
suggested these same facts (that is, that disabilities of 
each knee were not present for many years after service and 
that there was no etiological relationship between the 
veteran's service-connected right foot disability and his 
right knee disability), the Board determines that the medical 
data are merely cumulative of evidence that was previously 
considered by the RO.  Since this evidence is not "new" 
evidence within the meaning of 38 C.F.R. § 3.156(a), it does 
not provide a basis for reopening the claim for service 
connection for right and left knee disabilities.

The veteran asserts, in effect, that he has disabilities of 
each knee that are related to service.  Where the determinant 
issue involves a question of medical diagnosis or causation, 
competent medical evidence is required.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  The Court has held that a 
lay party is not competent to provide an opinion as to 
matters requiring medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, to the 
extent the veteran's lay evidence implies that he has a 
current left knee disability that is related to service, or a 
right knee disability that is either related to service or a 
service-connected disability, such implication, in light of 
the contrary medical data of record, is insufficient to 
provide a basis for reopening.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) (implicitly holding that evidence, which 
is deemed incompetent, "cannot enjoy the presumption of 
truthfulness accorded by Justus v. Principi, 3 Vet. App. 510 
(1992), as to a determination of whether evidence is new and 
material for purposes of reopening a claim"). 

Since the evidence submitted since the RO rendered its 
September 1988 and March 1995 decisions, when viewed in 
conjunction with all the other evidence of record, does not 
tend to offer a competent opinion that establishes a 
presently existing disability of each knee that can be 
related to the veteran's period of service, it is merely 
cumulative and redundant, and has no significant effect upon 
the facts previously considered.  As such, it is not "new 
and material" as contemplated by 38 C.F.R. § 3.156(a), and 
provides no basis to reopen the veteran's claim of 
entitlement to service connection for residuals of a back 
injury.  38 U.S.C.A. § 5108.  

The Board views the above discussion as sufficient to inform 
the veteran of the elements necessary to complete his 
application to reopen his claim for service connection for 
residuals of a back injury.  See 38 U.S.C.A. § 5103(a) (West 
1991); Graves v. Brown, 8 Vet. App. 522 (1996).

II.  A Compensable Evaluation for Bilateral 
Pterygium

The initial question before the Board is whether the veteran 
has submitted well-grounded claims as required by 38 U.S.C.A. 
§ 5107.  The Court has held that a well-grounded claim is one 
which is plausible, meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
In this case, the veteran's statements concerning the 
severity of the symptoms of his service-connected right foot 
disability that are within the competence of a lay party to 
report are sufficient to conclude that his claim is well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  No further 
development is necessary in order to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

Factual background

The service medical records show that the veteran was seen in 
December 1943 for a penetrating wound of the right foot.  On 
the separation examination in October 1945, the extremities 
were evaluated as normal.  

Based on the evidence summarized above, the RO, by rating 
decision dated May 1984, granted service connection for 
residuals of a right foot disability, and assigned a 
noncompensable evaluation under the provisions of Diagnostic 
Code 5284.  This rating has remained in effect since then.

The veteran was afforded an examination by the VA in August 
1998.  An examination of the right foot revealed a high arch.  
There were no abnormal calluses or tenderness.  The 
impression was history of sprain some fifty years earlier.  

Analysis 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.1 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

A 10 percent rating may be assigned for other foot injuries 
which are moderate, a 10 percent rating.  Diagnostic Code 
5284.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

The recent VA examination fails to show that the veteran's 
right foot disability is productive of any impairment.  There 
was no indication of any tenderness or any findings that 
would warrant a compensable evaluation.  The evidence in 
support of the veteran's claim consists exclusively of his 
allegations regarding the severity of his disability.  In 
contrast, the medical findings on examination are of greater 
probative value and fail to demonstrate that a higher rating 
is warranted.  In sum, the weight of the evidence is against 
the claim for a compensable rating for a right foot 
disability.  


ORDER

Since new and material evidence has not been submitted to 
reopen a claim for service connection for a disability of 
each knee, the appeal is denied.  A compensable evaluation 
for a right foot disability is denied.


REMAND

The veteran also asserts that a higher rating is warranted 
for bilateral pterygium.  VA outpatient treatment records 
show that the veteran was seen for eye complaints in 
September 1999.  

The Court has held that where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluated the 
current state of the condition, the VA must provide a new 
examination.  Olsen v. Principi, 3 Vet. App. 480, 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
In this case, a VA examination of the eyes has not been 
conducted following service.  In addition, the veteran 
appears to have made evidentiary assertions that his 
condition has increased in severity since service connection 
for bilateral pterygium was granted.  Under 38 C.F.R. 
§ 3.326(a) (1999), a VA examination will be authorized where 
there is a possibility of a valid claim.

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  The 
Court has held that the duty to assist the veteran in 
obtaining and developing available facts and evidence to 
support his claim includes obtaining adequate VA examination.  
This duty is neither optional nor discretionary.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  This duty also includes 
providing additional VA examinations by a specialist when 
recommended.  Hyder v. Derwinski, 1 Vet. App. 221 (1991).  The 
fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical examination, 
one which takes into account the records of prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 
121, 124 (1991). 

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  In light 
of the action requested below, the Board will defer 
consideration of the claim for a compensable evaluation under 
the provisions of 38 C.F.R. § 3.324.  Accordingly, the case 
is REMANDED to the RO for action as follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his service-
connected eye disability since 1997.  
After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran.

2.  The veteran should then be afforded a 
VA examination by a specialist in 
ophthalmology, if available, to determine 
the nature and extent of his bilateral 
eye disability.  All necessary tests 
should be performed.  The claims folder 
should be made available to the examiner 
in conjunction with the examination.

Following completion of the above, the RO should review the 
evidence and determine whether the veteran's claim may be 
granted.  If not, he and his representative should be 
furnished an appropriate supplemental statement of the case 
and be provided an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	James R. Siegel
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 


